Citation Nr: 0805152	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  06-17 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and R.H., and T.C., her caretakers


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to April 
1964.  The appellant seeks benefits as the veteran's 
surviving child.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18.  In April 2007, the appellant testified before the 
Board at a hearing that was held at the RO.


FINDINGS OF FACT

1.  The claim of entitlement to helpless child benefits on 
the basis of permanent incapacity for self-support prior to 
attaining the age of 18 was previously denied in a December 
2000 Board decision.  The RO declined to reopen the claim in 
August 2001.  The appellant did not appeal either decision.

2.  Evidence received since the August 2001 decision is 
cumulative or redundant, does not relate to an unestablished 
fact necessary to substantiate the claim, and does not raise 
a reasonable possibility of substantiating the claim.



CONCLUSIONS OF LAW

1.  The December 2000 and August 2001 decisions that 
respectively denied and declined to reopen the claim of 
entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 are final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2007).

2.  New and material evidence has not been received to reopen 
a claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although the RO declined to reopen the appellant's previously 
denied claim, the Board must consider the question of whether 
new and material evidence has been received because it goes 
to the Board's jurisdiction to reach the underlying claims 
and adjudicate the claims de novo.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

In December 2000 the Board denied the appellant's claim of 
entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18.  In August 2001 the RO declined to reopen the 
previously denied claim.  A finally adjudicated claim is an 
application which has been allowed or disallowed by the 
agency of original jurisdiction, the action having become 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2007).  
Thus, the decisions became final because the appellant did 
not file a timely appeal.

The claim of entitlement to helpless child benefits on the 
basis of permanent incapacity for self-support prior to 
attaining the age of 18 may be reopened if new and material 
evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 
(1991).  The appellant filed this application to reopen her 
claim in September 2004.  Under the applicable provisions, 
new evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2007).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence before VA at the time of the prior final 
decisions consisted of medical records dated after 1997 
demonstrating that the appellant had been diagnosed with 
bipolar disorder and post-traumatic stress disorder, and that 
bipolar disorder had likely existed since the appellant was 
11 years of age, a statement from the appellant's mother 
indicating that the appellant was not capable of caring for 
herself, and the appellant's own statements regarding her 
entitlement to helpless child benefits.  The evidence of 
record showed that the appellant had attained the age of 50, 
and that while she was currently incapable of self-support, 
she had not been found to be incapable of self-support prior 
to attaining the age of 18.  Accordingly, the claim was 
denied.  

In support of her application to reopen the claim, the 
appellant submitted March 2005, October 2005, and July 2006 
letters from her treating physicians indicating that her 
condition had deteriorated significantly since 1999.  She 
also submitted a duplicate copy of the statement written by 
her mother.  New evidence also consists of the appellant's 
April 2007 testimony before the Board, and statements, in 
written form, wherein she alleges that she is entitled to 
helpless child benefits.  Finally, new evidence includes the 
April 2007 testimony of the appellant's caregivers, who 
confirmed that the appellant is currently not capable of 
self-support.

The Board finds that new and material evidence sufficient to 
reopen the claim has not been received.  While the newly 
submitted lay statements and medical evidence indicate that 
the appellant is currently incapable of self-support, this 
evidence does not establish that she was incapable of self-
support prior to attaining the age of 18.  Additionally, the 
appellant's own statements, in the form of April 2007 before 
the Board indicate that she worked for many years for General 
Electric after attaining the age of 20, thus belying any 
contentions that she was permanently incapacitated prior to 
attaining the age of 18.  

Additionally, the copy of the lay statement submitted by the 
appellant's mother prior to the December 2000 denial of her 
claim cannot serve as a basis for reopening the claim because 
that evidence was already of record and is thus duplicative.  
Duplicative evidence does not constitute evidence that raises 
a reasonable possibility of substantiating the claim.  The 
claim for legal entitlement to VA benefits therefore cannot 
be reopened on the basis of that evidence.  38 C.F.R. 
§ 3.156(a).  

The appellant has failed to submit any evidence demonstrating 
that she was permanently incapacitated from self-support 
prior to attaining the age of 18.  Accordingly, the new 
evidence does not relate to any unestablished facts necessary 
to substantiate the claim.  

The Board finds that the evidence received since the last 
final decision is cumulative of other evidence of record and 
does not raise a reasonable possibility of substantiating the 
claim.

Although the appellant has submitted new evidence that was 
not before the RO in August 2001, the new evidence is not 
material to the claim and does not warrant reopening of the 
previously denied claim.  In light of the evidence, it is the 
determination of the Board that new and material evidence has 
not been submitted.  The new evidence does not show that the 
appellant was permanently incapacitated from self-support 
prior to attaining the age of 18.  Therefore, the new 
evidence is not material.  Thus, the claim is not reopened 
and the benefits sought on appeal remain denied.  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, VA sent correspondence in June 2005 and March 2007, a 
rating decision in October 2005; and a statement of the case 
in April 2006.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claim, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  Additionally, at the time of the prior final 
denial of the claim in August 2001, VA informed the appellant 
that her claim was denied because she had failed to submit 
evidence that demonstrated that she was incapable of self-
support prior to attaining the age of 18.  This 
communication, in addition to the above correspondence, 
satisfied the notice requirements as defined in Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2007 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.

ORDER

Entitlement to helpless child benefits on the basis of 
permanent incapacity for self-support prior to attaining the 
age of 18 remains denied because new and material evidence 
has not been received to reopen the claim.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


